HOUGH, Circuit Judge
(concurring). In the result of the foregoing opinion I concur; that is, I agree that neither the lower court nor any other tribunal in or of the United States had jurisdiction to compel the Custodian to come into court and either litigate or forego his demand against the bank or Simon or both. Therefore the bill of interpleader should have been dismissed.
The statute creating the Custodian enables him to capture enemy property with a sergeant and file, or otherwise vi et armis. He may also file' a libel of possession, or he may sue in other ways; but he cannot be sued except in respect of that which he has already obtained. He can use his own method of procedure; courts cannot coerce him in limine. .
But with all expressions in the majority opinion, indicating or suggesting a belief that the Custodian should have prevailed, had he elected to sue in any form in any court administering justice under the forms of law, I disagree.